IN THE UNITED STATES DIS'I`RIC'I` COURT
FOR THE WESTERN DISTRICT OF MISSOURI

WESTERN DIVISION
LOCAL UNI()N NO. 124 I.B.E.W. PENSION )
TRUST FUND, a Trust Fund, et al. )
)
Plaintiffs, )
VS. )
) Case No. 4:18cv-00221-BCW
LAN-TEL COMMUNICATIONS )
SERVICES, INC., et al. )
)
Defendants. )
)

DEFENDANTS’ MOTION FOR AN EXTENSION OF TO ANSWER PLAINTIFFS’
FIRST RE§ !UEST FOR ADMISSIONS
COMES NOW Defendant Lan-Tel Communications Services, Inc., by and through their
attorney of record, Eric Roby, and respectfully requests that this Court grant them an extension of
time, up to and including January 10, 2019, to respond to Plaintiffs’ First Request for Admissions.

Suggestions in support of this Motion are set forth below:

l. Plaintiffs mailed their First Request for Admissions to counsel for Defendants on
December 3, 2018.
2. Due to the holiday schedule, counsel has bee unable to complete Defendant’s

formal responses
3. Defendant respectfully request that they be granted an extension up to and including
January 10, 2019 to file their response to Plaintiffs’ First Request for Admissions.
WHEREFORE, Defendant prays that this Court grant him an extension of time, up to and
including January 10, 2019, to respond to Plaintiffs’ First Request for Admissions and for any

other relief the Court deems just and proper.

 

MCELLIGOTT EWAN & HALL
A Professional Corporation

A/Q

ERIC ROBY - No. 56582

233 West Walnut

Independence, Missouri 64050

TEL: (816) 833-1222; FAX: (816) 836-2437
Eric.Roby@mehkpclaw.com

ATTORNEY FOR DEFENDANTS

CERTIFICATE OF SERVICE
I hereby certify that on the 3rd day of January, 2019, a copy of the above and foregoing

Was served via the Courts Electronic Notification system to all parties of record:

éM/)

 

